Citation Nr: 1726839	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO. 11-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
	

REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from August 2006 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which awarded service connection for PTSD and assigned a 30 percent disability rating. A November 2010 rating decision increased the disability rating to 50 percent effective November 10, 2009. In its October 2014 decision, the Board increased the disability rating to 70 percent, took jurisdiction over the TDIU claim raised by the evidence of record, and remanded the issue of TDIU for further development, specifically to afford the Veteran VCAA notice and to request that he complete a TDIU benefits application, VA Form 21-8940. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part and parcel of a claim for increased evaluation). The Veteran did not return that form. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In January 2012, the Veteran had a hearing before a Veterans Law Judge who has since left the Board. A copy of that transcript is of record. In correspondence dated May 2017, the Veteran indicated that he did not wish to appear at another Board hearing; thus, the Board will proceed with adjudication of this appeal. 


FINDING OF FACT

The most probative evidence indicates the Veteran is not prevented from obtaining and maintaining substantially gainful employment as a result of service connected disability.


CONCLUSION OF LAW

The requirements to establish entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated March 2015. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

II. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service or designee, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment must be considered. See 38 C.F.R. § 4.16 (b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a). The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. § 4.19 (2016).

During the appeal period, the Veteran was service connected for: posttraumatic stress disorder rated 70 percent disabling, lumbago rated 10 percent disabling, tinnitus rated 10 percent disabling, right knee condition rated 0 percent disabling, GERD with IBS rated 0 percent disabling, and internal hemorrhoid rated 0 percent disabling. The Veteran's multiple disabilities result in combined ratings of 80% from November 10, 2009. 

The Board notes the Veteran did not originally claim entitlement to a TDIU. Rather, on his June 2010 VA examination, the examiner opined that work would be extremely difficult for the Veteran as a consequence of his PTSD. During his January 2012 hearing, the Veteran reported he was not presently employed. 

Pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) indicating that a claim for increase for a disability may include a claim for TDIU if alleged or raised be the record, the Board inferred a claim for TDIU. The increased rating issue before the Board at that time was for PTSD. The Board granted the PTSD claim and remanded the TDIU claim for appropriate VCAA notice and for completion of a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

However, the Veteran did not complete the form as requested. While failure to complete the form is not fatal to the claim in and of itself, his failure to do so deprives the Board of information as to his employment history, educational history and training, and income information necessary to address a claim for TDIU. "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A June 2010 VA examination record suggests the Veteran has a high school degree, and at his Board hearing the Veteran stated that he was a construction worker specializing in carpentry and electric work. 

An April 2010 VA examination reflected the Veteran's reports of working part time unloading trucks for a retailer and aspiring to work as an electrician through VA. 

A June 2010 VA examination report recorded the Veteran as working one day a week loading and unloading a truck. The Veteran reported wanting to work more. The examiner opined that part-time employment appeared to be the best possible solution for the Veteran as he was "extremely emotionally volatile" and did not appear ready for full-time work. The examiner concluded that the Veteran's psychiatric symptoms would not prevent employment but would keep him from working effectively. 

During his January 2012 Board hearing, the Veteran testified that he had worked five jobs since leaving the military, and that he was presently unemployed because of the economy and it was difficult to find work. He further stated that he did not get along with two of his co-workers, and at a more recent job, his boss accused him of stealing and "acting crazy," and that it was "very hard to get the motivation to go outside in the world."

A July 2016 VA examination reflects the Veteran's report of working as a subcontractor doing fine carpentry since 2013. He stated that he "gets along with the people he works with" but acknowledged that "he throws tools and gets into shouting matches" with co-workers. He further reported working for another company as a contractor from 2010 to 2011.  

As previously stated, VA has attempted to verify the Veteran's employment history but has been unable to do so. The Board finds the Veteran's own statements that he is currently employed, as well as the consistent reports of employment throughout his VA medical history, to be competent, credible, and probative evidence. In light of the above, and because the Veteran failed to provide information regarding past education, training, employment, and income necessary to fully consider whether he is unemployable due to service connected conditions, the Board finds the preponderance of the evidence is against the claim for a TDIU at any point during the course of the claim. Accordingly, the appeal is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


